DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Claims filed 02/04/2020. 
Claims 1-20 are pending and have been examined here. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding claims 18-20, the claims are rejected under 35 U.S.C. 101 because they are not directed to one of the four statutory categories. Claim 18 is directed to “A computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to:…” The broadest reasonable interpretation of this limitation includes non-statutory subject matter since the broadest reasonable interpretation of a computer-readable storage medium includes a transitory signal. No further structural components are required by the claim. A transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. Here, since the broadest reasonable interpretation of the claims includes a transitory signal, the claims are not directed to one of the four statutory categories.
Examiner’s Note: for the purposes of the Alice analysis set forth below, Examiner assumes arguendo that claims 18-20 are directed to an article of manufacture. 
Regarding independent claims 1, 12 and 18 the claims are directed to one of the four statutory categories (a process, a machine, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 12 and 18 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 12 and 18, as a whole, recite the following limitations:
determining at least two delivery surface data objects to represent at least two delivery surfaces of at least one delivery location, wherein the at least two delivery surfaces represents at least one surface upon which to deliver at least one package; (claims 1, 12, and 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine at least two delivery surfaces of this type)
creating at least one complete delivery data model based, at least in part, on the at least two delivery surface data objects to geometrically represent the at least one delivery location for aerial package delivery; (claims 1, 12, and 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could create a delivery model based on this information; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to include any mathematical operation or formula for creating the model)
encoding at least one geographic address in the at least one complete delivery data model to cause, at least in part, an association of the at least one complete delivery data model with at least one geographic location; (claims 1, 12, and 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could encode an address in a model based on this information)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
and initiating transmission of the complete delivery data model to at least one aerial delivery vehicle to deliver the at least one package at the at least one delivery location of the at least one geographic address based on the complete delivery data model by enabling the at least one aerial delivery vehicle to determine a delivery surface of the at least two delivery surfaces represented by the at least two delivery surface data objects for placing the at least one package. (claims 1, 12, and 18; the broadest reasonable interpretation of this limitation recites insignificant extra-solution activity in the form of post-solution data output)
An apparatus comprising: (claim 12; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
at least one processor; (claim 12; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: (claim 12; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: (claim 18; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 12 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
and initiating transmission of the complete delivery data model to at least one aerial delivery vehicle to deliver the at least one package at the at least one delivery location of the at least one geographic address based on the complete delivery data model by enabling the at least one aerial delivery vehicle to determine a delivery surface of the at least two delivery surfaces represented by the at least two delivery surface data objects for placing the at least one package. (claims 1, 12, and 18; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of storing or retrieving information in memory or transmitting or receiving information over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 12 and 18 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-11, 13-17, and 19-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2, 13, and 19:
wherein each of the at least two delivery surface data objects represents a respective delivery surface of the at least two delivery surfaces of the at least one delivery location.
 This limitation merely alters the type of delivery surface determined and therefore further recites mental processes for the reasons outlined above regarding the independent claims. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 3, 14, and 20:
 determining at least one restricted access surface data object to represent one or more restricted access surfaces associated with the at least one delivery location, 
wherein the one or more restricted access surfaces represent at least one surface that is impenetrable by the at least one aerial delivery vehicle, and 
wherein the creation of the at least one complete delivery data model is further based, at least in part, on the at least one restricted access surface data objects.
The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine a restricted access surface of this type and create a delivery model based on this information; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to include any mathematical operation or formula for creating the model. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 4 and 15:
 determining one or more boundary elements to represent at least one boundary of the at least two delivery surfaces;
and incorporating the one or more boundary elements in the at least one delivery surface data object.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine one or more boundary elements and incorporate them in the determined delivery surface data object. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 5 and 16:
determining at least one delivery edge from among the one or more boundary elements, wherein the at least one delivery edge represents at least one preferred edge for a delivery of the at least one package.
The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine a preferred delivery edge from a boundary element. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 6 and 17:
 wherein the at least one delivery surface data object, the at least one complete delivery data model, or a combination thereof is specified with respect to one or more geographic point objects referenced according to a fixed world coordinate system.
This limitation merely alters the type of delivery surface or model determined and therefore further recites mental processes for the reasons outlined above regarding the independent claims. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claim 7:
 ranking the at least one delivery surface data object according to one or more ranking criteria, wherein the ranking is included in the at least one complete delivery data model.
The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could rank delivery objects according to these criteria and include them in the model. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 8:
 wherein the one or more ranking criteria include, at least in part, a proximity to one or more entrances associated with the geographic address, environmental conditions associated with the geographic address, environmental conditions associated with delivery route, one or more crime statistics associated with the geographic address, a status of an aerial delivery vehicle, delivery package information, historical delivery information, one or more customer review, a user input, or a combination thereof.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could rank delivery objects according to these criteria and include them in the model. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 9:
 wherein the association of the at least one complete delivery data model with the at least one geographic location further comprises associating the at least one complete delivery data model with at least one of: at least one link identifier of at least one map link in at least one map database; a percent distance from at least one reference node in the least one map database; a side of the at least one map link; a perpendicular distance from the at least one map link; and at least one Universal Location Reference (ULR).
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could associate a model with any of these elements. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 10:
 encoding delivery information, package information, recipient information, address information, sender information, or a combination thereof in one or more codes associated with the at least one package, the at least one delivery location, the at least one geographic location, or a combination thereof,
wherein the one or more codes include one or more machine readable optical labels, one or more wireless beacon signals, one or more near field communication signals, or a combination thereof;
and wherein the at least one delivery location includes, at least in part, at least one landing pad for the at least one aerial delivery vehicle.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could encode this information into one or more of these elements. Regarding the landing pad, this limitation merely limits the one or more abstract ideas to a particular field of use. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
Claim 11:
 wherein the one or more codes are made available for reading by the at least one aerial delivery vehicle capable of delivering the at least one package, accepting the at least one package for delivery, or a combination thereof.
 The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could encode this information into one or more of these elements. Regarding the availability of the codes, this limitation merely limits the one or more abstract ideas to a particular field of use. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-11, 13-17, and 19-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Morales et al. (U.S. PG Pub. No. 20140330456; hereinafter "Lopez") in view of Srinivasan et al. (U.S. PG Pub. No. 20150248640; hereinafter "Srini").
As per claim 1, Lopez teaches:
A method comprising:
Lopez teaches a system and method for indicating locations for delivery via an autonomous delivery vehicle. (Lopez: abstract)
determining at least two delivery surface data objects to represent at least two delivery surfaces of at least one delivery location, wherein the at least two delivery surfaces represents at least one surface upon which to deliver at least one package;
 Lopez teaches that the system may determine at least two delivery surface data objects to represent at least two delivery surfaces of at least one delivery location, a first surface in the form of a geo-spatial location 102 within a radial vicinity 105, and a second in the form of a tract boundary 120. (Lopez: paragraphs [0043, 47-51, 70-72, 77-81], Fig. 1)
With respect to the following limitation:
creating at least one complete delivery data model based, at least in part, on the at least two delivery surface data objects to geometrically represent the at least one delivery location for aerial package delivery;
 Lopez teaches that the system may determine at least two delivery surface data objects to represent at least two delivery surfaces of at least one delivery location, a first surface in the form of a geo-spatial location 102 within a radial vicinity 105, and a second in the form of a tract boundary 120. (Lopez: paragraphs [0043, 47-51, 70-72, 77-81], Fig. 1) Lopez, however, does not appear to explicitly teach that a delivery data model is created with encodes at least one geographic address in the model based on the selected point within the tract boundary at the address.
Srini, however, teaches that a user's selection of a location within the boundary of an address may be converted into a model which encodes a geographic address within the model in order to send this model to a drone which is dispatched to the selected delivery location. (Srini: paragraphs [0023-26, 34-37]) It can be seen that each element is taught by either Lopez or by Srini. Adding the encoding and mapping features of Srini does not affect the normal functioning of the elements of the claim which are taught by Lopez. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Lopez with the teachings of Srini since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Lopez in view of Srini further teaches:
 encoding at least one geographic address in the at least one complete delivery data model to cause, at least in part, an association of the at least one complete delivery data model with at least one geographic location;
Lopez teaches that the system may determine at least two delivery surface data objects to represent at least two delivery surfaces of at least one delivery location, a first surface in the form of a geo-spatial location 102 within a radial vicinity 105, and a second in the form of a tract boundary 120. (Lopez: paragraphs [0043, 47-51, 70-72, 77-81], Fig. 1) Srini, as outlined above, teaches that a user's selection of a location within the boundary of an address may be converted into a model which encodes a geographic address within the model in order to send this model to a drone which is dispatched to the selected delivery location. (Srini: paragraphs [0023-26, 34-37]) The motivation to combine Srini persists.
and initiating transmission of the complete delivery data model to at least one aerial delivery vehicle to deliver the at least one package at the at least one delivery location of the at least one geographic address based on the complete delivery data model by enabling the at least one aerial delivery vehicle to determine a delivery surface of the at least two delivery surfaces represented by the at least two delivery surface data objects for placing the at least one package.
 Lopez teaches that the system may determine at least two delivery surface data objects to represent at least two delivery surfaces of at least one delivery location, a first surface in the form of a geo-spatial location 102 within a radial vicinity 105, and a second in the form of a tract boundary 120. (Lopez: paragraphs [0043, 47-51, 70-72, 77-81], Fig. 1) Srini, as outlined above, teaches that a user's selection of a location within the boundary of an address may be converted into a model which encodes a geographic address within the model in order to send this model to a drone which is dispatched to the selected delivery location. (Srini: paragraphs [0023-26, 34-37]) The motivation to combine Srini persists.
As per claim 2, Lopez in view of Srini teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein each of the at least two delivery surface data objects represents a respective delivery surface of the at least two delivery surfaces of the at least one delivery location.
 Lopez teaches that the system may determine at least two delivery surface data objects to represent at least two delivery surfaces of at least one delivery location, a first surface in the form of a geo-spatial location 102 within a radial vicinity 105, and a second in the form of a tract boundary 120. (Lopez: paragraphs [0043, 47-51, 70-72, 77-81], Fig. 1)
As per claim 3, Lopez in view of Srini teaches all of the limitations of claim 1, as outlined above, and further teaches:
determining at least one restricted access surface data object to represent one or more restricted access surfaces associated with the at least one delivery location, 
Lopez teaches that the system may only allow the user to select locations in the back yard and not in the front yard and therefore teaches the determination of a restricted access surface data object (the front yard) which is associated with the delivery location and impenetrable by the unmanned vehicle, and wherein the creation of the model is based on this by disallowing its selection in the determination of the delivery point. (Lopez: paragraph [0072])
wherein the one or more restricted access surfaces represent at least one surface that is impenetrable by the at least one aerial delivery vehicle, and 
Lopez teaches that the system may only allow the user to select locations in the back yard and not in the front yard and therefore teaches the determination of a restricted access surface data object (the front yard) which is associated with the delivery location and impenetrable by the unmanned vehicle, and wherein the creation of the model is based on this by disallowing its selection in the determination of the delivery point. (Lopez: paragraph [0072])
wherein the creation of the at least one complete delivery data model is further based, at least in part, on the at least one restricted access surface data objects.
 Lopez teaches that the system may only allow the user to select locations in the back yard and not in the front yard and therefore teaches the determination of a restricted access surface data object (the front yard) which is associated with the delivery location and impenetrable by the unmanned vehicle, and wherein the creation of the model is based on this by disallowing its selection in the determination of the delivery point. (Lopez: paragraph [0072])
As per claim 4, Lopez in view of Srini teaches all of the limitations of claim 1, as outlined above, and further teaches:
determining one or more boundary elements to represent at least one boundary of the at least two delivery surfaces;
 Lopez teaches a radial vicinity and a tract boundary (one or more boundary elements) which may be incorporated into the at least one delivery surface data object. (Lopez: paragraphs [0043, 47-51], Fig. 1)
As per claim 5, Lopez in view of Srini teaches all of the limitations of claim 1, as outlined above, and further teaches:
determining at least one delivery edge from among the one or more boundary elements, wherein the at least one delivery edge represents at least one preferred edge for a delivery of the at least one package.
 Lopez teaches a preferred delivery edge in the form of a radial vicinity 105 within which the user would prefer the package be delivered. (Lopez: paragraphs [0043, 47-51], Fig. 1)
As per claim 6, Lopez in view of Srini teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the at least one delivery surface data object, the at least one complete delivery data model, or a combination thereof is specified with respect to one or more geographic point objects referenced according to a fixed world coordinate system.
 Lopez teaches that the location may be specified with respect to geospatial coordinates. (Lopez: paragraphs [0046-47])
As per claim 9, Lopez in view of Srini teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the association of the at least one complete delivery data model with the at least one geographic location further comprises associating the at least one complete delivery data model with at least one of: at least one link identifier of at least one map link in at least one map database; a percent distance from at least one reference node in the least one map database; a side of the at least one map link; a perpendicular distance from the at least one map link; and at least one Universal Location Reference (ULR).
 Lopez further teaches that the creation of the delivery model may be performed by a mapping of a street address and therefore teaches the association of the delivery model with a link identifier with a map link in a map database. (Lopez: paragraph [0023, 26, 55, 58, 59, 61-62]) 
As per claim 10, Lopez in view of Srini teaches all of the limitations of claim 1, as outlined above, and further teaches:
encoding delivery information, package information, recipient information, address information, sender information, or a combination thereof in one or more codes associated with the at least one package, the at least one delivery location, the at least one geographic location, or a combination thereof,
Srini further teaches that a machine readable code may be encoded with delivery information and used by the drone to determine the proper landing position. (Srini: paragraphs [0031, 37-39]) The motivation to combine Srini persists.
wherein the one or more codes include one or more machine readable optical labels, one or more wireless beacon signals, one or more near field communication signals, or a combination thereof;
Srini further teaches that a machine readable code may be encoded with delivery information and used by the drone to determine the proper landing position. (Srini: paragraphs [0031, 37-39]) The motivation to combine Srini persists.
and wherein the at least one delivery location includes, at least in part, at least one landing pad for the at least one aerial delivery vehicle.
 Lopez further teaches that the at least one delivery location may comprise a landing beacon. (Lopez: paragraph [0102])
As per claim 11, Lopez in view of Srini teaches all of the limitations of claim 10, as outlined above, and further teaches:
wherein the one or more codes are made available for reading by the at least one aerial delivery vehicle capable of delivering the at least one package, accepting the at least one package for delivery, or a combination thereof. 
 Srini further teaches that a machine readable code may be encoded with delivery information and read by the drone to determine the proper landing position. (Srini: paragraphs [0031, 37-39]) The motivation to combine Srini persists.
As per claim 12, Lopez in view of Srini teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
An apparatus comprising:
Lopez teaches a system and method for indicating locations for delivery via an autonomous delivery vehicle. (Lopez: abstract) Lopez further teaches the implementation of the system and method using a processor which executes code stored in a computer readable storage medium which may comprise a memory in order to perform the functions of the system. (Lopez: paragraphs [0043-45, 128], Fig. 1)
at least one processor;
Lopez further teaches the implementation of the system and method using a processor which executes code stored in a computer readable storage medium which may comprise a memory in order to perform the functions of the system. (Lopez: paragraphs [0043-45, 128], Fig. 1)
and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
 Lopez further teaches the implementation of the system and method using a processor which executes code stored in a computer readable storage medium which may comprise a memory in order to perform the functions of the system. (Lopez: paragraphs [0043-45, 128], Fig. 1)
As per claims 13-17, Lopez in view of Srini teaches the limitations of these claims which are substantially identical to those of claims 2-6, and claims 13-17 are rejected for the same reasons as claims 2-6, as outlined above. 
As per claim 18, Lopez in view of Srini teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform:
 Lopez teaches a system and method for indicating locations for delivery via an autonomous delivery vehicle. (Lopez: abstract) Lopez further teaches the implementation of the system and method using a processor which executes code stored in a computer readable storage medium which may comprise a memory in order to perform the functions of the system. (Lopez: paragraphs [0043-45, 128], Fig. 1)
As per claims 19-20, Lopez in view of Srini teaches the limitations of these claims which are substantially identical to those of claims 2-3, and claims 19-20 are rejected for the same reasons as claims 2-3, as outlined above.  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Srini further in view of Derenick et al. (U.S. PG Pub. No. 20160114905; hereinafter "Derenick").
As per claim 7, Lopez in view of Srini teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
ranking the at least one delivery surface data object according to one or more ranking criteria, wherein the ranking is included in the at least one complete delivery data model.
 Lopez further teaches that the user may select multiple separate delivery locations 105. (Lopez: paragraphs [0102]) Lopez further teaches that the at least one delivery location may comprise a landing beacon. (Lopez: paragraph [0102]) Srini, as outlined above, teaches the conversion of a user's selection of a location within the boundary of an address into a model which encodes a geographic address within the model in order to send this model to a drone which is dispatched to the selected delivery location. (Srini: paragraphs [0023-26, 34-37]) The motivation to combine Srini persists. Lopez in view of Srini, however, does not appear to explicitly teach that these locations are ranked
Derenick, however, teaches that an aerial vehicle may create a ranked list of landing areas at a destination based on environmental conditions (smoothness and whether the area is horizontal) of the landing area. (Derenick: paragraphs [0023, 27, 33-34]) Derenick teaches combining the above elements with the teachings of Lopez in view of Srini for the benefit of determining a safe landing area for an aircraft. (Derenick: paragraph [0002]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Derenick with the teachings of Lopez in view of Srini to achieve the aforementioned benefits.
 As per claim 8, Lopez in view of Srini teaches all of the limitations of claim 7, as outlined above, and further teaches:
wherein the one or more ranking criteria include, at least in part, a proximity to one or more entrances associated with the geographic address, environmental conditions associated with the geographic address, environmental conditions associated with delivery route, one or more crime statistics associated with the geographic address, a status of an aerial delivery vehicle, delivery package information, historical delivery information, one or more customer review, a user input, or a combination thereof.
Lopez further teaches that the user may select multiple separate delivery locations 105. (Lopez: paragraphs [0102]) Lopez further teaches that the at least one delivery location may comprise a landing beacon. (Lopez: paragraph [0102]) Srini, as outlined above, teaches the conversion of a user's selection of a location within the boundary of an address into a model which encodes a geographic address within the model in order to send this model to a drone which is dispatched to the selected delivery location. (Srini: paragraphs [0023-26, 34-37]) The motivation to combine Srini persists. Derenick, as outlined above, teaches that an aerial vehicle may create a ranked list of landing areas at a destination based on environmental conditions (smoothness and whether the area is horizontal) of the landing area. (Derenick: paragraphs [0023, 27, 33-34]) The motivation to combine Derenick persists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMETT K. WALSH/Primary Examiner, Art Unit 3628